Citation Nr: 0629196	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-03 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for gout, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 RO decision that denied service 
connection for gout, claimed as a bilateral foot condition.  
By an August 1998 rating decision, the RO granted service 
connection for gout, and awarded a 20 percent disability 
rating, effective December 19, 1996.  As this evaluation is 
less than the maximum available rating, the issue remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

Since December 19, 1996, the veteran's gout has been 
manifested by multiple exacerbations per year, but is not 
manifested by symptom combinations objectively shown on 
examination which are productive of definite impairment of 
health or by exacerbations occurring three or more times per 
year that are incapacitating.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for gout have not been met since December 19, 1996.  38 
U.S.C.A. § 1155 (West 2002 and Supp. 2005); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5002, 5003, 5017, 
5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4 (2005).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In this case, the veteran timely appealed the rating 
initially assigned for his gout disability on the original 
grant of service connection.  The Board must therefore 
consider entitlement to "staged ratings" for different 
degrees of disability in the relevant time periods, that is, 
since the original grant of service connection for each 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (hereinafter "Rating 
Schedule"), which is based, as far as practically can be 
determined, on average impairment in earning capacity.  
Separate diagnostic codes identify the various disabilities.  
See 38 C.F.R. Part 4.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2005).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, taking into 
account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2005).  The Board notes that 
the guidance provided by the Court in DeLuca must be followed 
in adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the Board notes that the provisions of 38 C.F.R. 
§ 4.40 and 38 C.F.R. § 4.45 (2005) should only be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The standardized description of ankle joint measurement is 
provided in Plates I under 38 C.F.R. § 4.71a (2005).  For VA 
purposes, normal plantar flexion of the ankle is from 0 to 45 
degrees and normal dorsiflexion of the ankle is from 0 to 20 
degrees.  38 C.F.R. § 4.71a, Plate I (2005).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2005).  
For the purpose of rating disability from arthritis, the 
ankle is considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003 (degenerative 
arthritis) and 5010 (traumatic arthritis).  DC 5010, 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under DC 5003, which states that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent may be applied to each such 
major joint or group of minor joints affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5010.  In the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joints or 
two or more minor joint groups, will warrant a rating of 10 
percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5010, Note 1.  

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2005).  

The veteran's gout has been evaluated under 38 C.F.R. § 
4.71a, DC 5017, which directs that gout be rated under 38 
C.F.R. § 4.71a, DC 5002.  Under DC 5002, a 100 percent 
evaluation is assigned when there is evidence of 
constitutional manifestations associated with active joint 
involvement which are totally incapacitating; a 60 percent 
evaluation is assigned when the disease process does not 
cause total incapacitation, but there is evidence of 
constitutional manifestations with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number of incapacitating exacerbations over 
prolonged periods; a 40 percent evaluation is assigned if the 
symptom combinations objectively shown on examination are 
productive of definite impairment of health or there is 
evidence of incapacitating exacerbations occurring three or 
more times per year; and, a 20 percent evaluation is assigned 
when there is evidence of one or two exacerbations per year 
in a well-established diagnosis.  Chronic residuals such as 
limitation of motion or ankylosis are to be rated under the 
appropriate diagnostic codes for the specific joints 
involved.  Where, however, the limitation of motion in a 
specific joint is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Treatment records dated from December 1996 to October 2002 
show that despite having been prescribed a daily prophylactic 
medication for treatment of gout, the veteran had recurrent 
attacks of gout, occurring approximately every three to four 
months, and as recently as August 2002.  These attacks 
generally involved severe discomfort in his feet and ankles, 
inhibiting his ability to ambulate.  Even during periods of 
dormancy, however, the veteran complained of discomfort in 
his feet and ankles after prolonged periods of walking or 
standing.  These treatment records also show that the veteran 
has received treatment for multiple other joint problems, but 
thus far he has only been diagnosed with gout in his feet and 
ankles.

The veteran underwent VA examination for his gout condition 
in both January 1997 and in January 2003.  On examination in 
January 1997, the veteran had normal range of motion in his 
ankles, and his gait was noted to be normal.  He was able to 
heel and toe walk normally.  Examination of the feet revealed 
no abnormalities aside from thickening of the toe nails on 
the first and second toes of each foot.  A diagnosis of gout 
was not specifically made.  On examination in January 2003, 
the veteran reported a history of recurrent attacks of gout, 
occurring approximately every two to three months, which 
generally lasted four to five days.  He reported that despite 
taking medication for his gout, he experienced pain and 
stiffness in his feet, and flare ups.  He stated that when he 
had flare ups of his gout, he was very limited in his 
ambulation and weightbearing activity.  He reported that he 
had never been bedridden during an attack, but he had been 
confined to his house for days at a time on account of the 
attack.  He also reported that he had intermittent symptoms 
that prohibited his ability to walk and stand for prolonged 
periods.  On examination, the veteran was noted to walk with 
a slight antalgic gait but did not require the use of 
assistive devices for ambulation.  Slight diffuse swelling of 
the ankles was noted.  He had slightly painful and slightly 
limited range of motion of both ankles and great toes of both 
feet (10 degrees dorsiflexion, 35 degrees plantar flexion, 30 
degrees inversion, and 10 degrees eversion of the ankles, 
bilaterally).  X-ray examination of the ankles and feet was 
normal.  In considering the effect of additional range of 
motion lost due to pain, fatigue, weakness, or lack of 
endurance following repetitive use, the examiner stated that 
during periods of flareup, the veteran's strength, 
coordination, and range of motion may be altered.

Here, despite evidence of recurring attacks of gout, there is 
no evidence of weight loss, anemia, or severe impairment of 
health related to gout.  Additionally, the veteran himself 
indicated that he had never been confined to bedrest due to 
an attack.  The veteran has reported that his ability to 
ambulate and weightbear is impaired during a period of flare 
up.  While his functional ability is certainly impaired 
during an attack, the Board finds that there are not symptom 
combinations objectively shown on examination which are 
productive of definite impairment of health, nor is there 
evidence that he experiences incapacitating exacerbations of 
gout occurring three or more times per year.  Accordingly, 
the criteria for a rating in excess of 20 percent are not met 
under DC 5002. 

In evaluating the veteran's entitlement to ratings under 
other applicable diagnostic codes, the Board finds that the 
veteran is not entitled to compensable ratings under either 
the diagnostic code applying to arthritis or the diagnostic 
code pertaining to limitation of motion of the ankle.  See 
38 U.S.C.A. §38 C.F.R. § 4.71a, §§ 5003, 5271.  The veteran 
is not entitled to a rating under the diagnostic codes 
pertaining to arthritis, as on X-ray examination in January 
2003, his feet and ankles were found to be normal.  Neither 
is the veteran entitled to a compensable rating under the 
diagnostic code pertaining to limitation of motion of the 
ankle, as on VA examination in January 2003 his limitation of 
motion of the ankles was found to be only slight.  See 
38 U.S.C.A. §38 C.F.R. § 4.71a, § 5271.  As the veteran's 
range of motion of the ankles was found to be nearly full on 
examination in January 2003, the Board finds that the 
limitation of motion of his ankles is noncompensable.  See 
38 U.S.C.A. §38 C.F.R. § 4.71a, § 5271.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  In 
this case, however, there is no credible evidence that any 
pain on use or during flare-ups, abnormal movement, 
fatigability, incoordination, or any other such factors 
results in the ankles being limited in motion to the extent 
required for a rating under the limitation of motion code 
pertaining to the ankles.  See 38 C.F.R. §§ 4.40, 4.45, 
4.71a, DC 5271; De Luca v. Brown, 8 Vet. App. 202 (1995).

As an initial rating case, consideration has been given to 
"staged ratings" (different percentage ratings for 
different periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, staged ratings are not indicated in the present 
case, as the Board finds the veteran's gout disability 
continuously has been 20 percent disabling since December 19, 
1996, when service connection became effective.  The benefit-
of-the-doubt rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002; and rating 
decisions in January 1998, August 1998, and February 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the December 2003 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

An increased initial rating for gout is denied.




____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


